BASKIN, C. J.
(dissenting). — I dissent from.' my associates in this case on the grounds stated in my dissenting opinion in the case between the samé parties, reported in 24 Utah 249-269, 67 Pac. 672, and for the reason that the real property belonging to the city and appropriated to some public use, as was the case in respect to the property in question in *448this case, is not subject to condemnation under chapter 65, Revised Statutes, relating to eminent domain. Under the provisions of sections 2497 and 2498, subdivision 10, and terms “land,” “real estate,” and “real property” when used in a statute, unless inconsistent with the manifest intent o± the Legislature or repugnant to the context of the “statute,” include water rights, possessory rights and claims. In section 3590 the property subject to condemnation under chapter 65 is designated. Subdivision 2 of that section designates the lands belonging to an incorporated city which are subject to condemnation, and is, as follows: “Land belonging to the State, or to any county, or incorporated city or town, ,not appropriated to some public use.” I have no doubt that lands as used in this subdivision includes the property of the city sought to be condemned in this case, and excepts the same from the operation of chapter 65. See my dissenting opinion in the case between the parties to this action, 24 Utah 249, 67 Pac. 672.